DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 6th, 2021 has been entered. Claims 1-7 and 10-20 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed March 9th, 2021. Examiner further acknowledges Applicant’s amendments to independent claim 1 in an effort to overcome the remaining rejections. 
Response to Arguments
Applicant’s “REMARKS” on Page 13, filed June 9th, 2021, with respect to “Drawing Objection” have been fully considered and are persuasive.  The previous drawing objection has been withdrawn.  
Applicant’s “REMARKS” on Pages 13-14, filed June 9th, 2021, with respect to “Claim Rejections Under 35 U.S.C. § 112” have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) have been withdrawn.  
Applicant’s “REMARKS” on Pages 14-17, filed June 9th, 2021, with respect to “Claim Rejections Under 35 U.S.C. § 103” have been fully considered but are moot because there are new grounds of rejection that do not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New grounds of rejection are made in view the amended limitations in independent claim 1, incorporating subject matter of previous claims 8 and 9 as well as a new limitation pertaining to this subject matter, which alters the scope of the claims. New grounds of rejection are made for claims 2-7 and 10-20 based on their dependencies on claim 1.  
th, 2021, with respect to “Claim Rejections Under 35 U.S.C. § 103”, which states: “The “actual regenerative braking torque” of Lubbers is not an intersection area by mapping the deceleration torque and an available motor deceleration torque which is determined by a chargeable motor torque for each vehicle speed.”, the “… which is determined by a chargeable motor torque for each vehicle speed” is a new limitation presented by the amendment.  As for the limitation: “… an intersection area by mapping the deceleration torque and an available motor deceleration torque …”, Lubbers et al. (US 2008/0100129; hereinafter Lubbers; already of record) had been cited in the Non-Final Rejection Office Action, mailed March 9th, 2021, for comparing available regeneration torque to a demanded deceleration torque and determining if the available regenerative braking torque meets the braking demand and will be applied up to a maximum value.  To further clarify, according to Fig. 2, total motor torque/actual vehicle deceleration (torque) (element 108) is calculated from blending available motor deceleration torque (up to 0.2g (Fig. 3)) (element 104) with deceleration torque (friction braking, element 105) based on a braking demand (element 103).  Under the broadest reasonable interpretation, the limitation “an actual motor deceleration torque which is an intersection area mapping the deceleration torque and an available motor deceleration torque” is the amount of motor deceleration torque required to be applied in combination with an applied friction braking in order to fully meet a braking demand (i.e. a deceleration torque).  In Fig. 3, cited from Lubbers, the actual motor deceleration ranges from 0.0g to 0.2g when friction braking is zero and the braking demand ranges from 0.0g to 0.2g (i.e. in the absence of any friction braking, the intersection area is simply the regenerative braking itself).  When above 0.2g of braking demand, the intersection area is 0.2g of regenerative braking (i.e. the maximum available).  In this case, the regenerative braking is mapped along with an amount of friction braking in consideration of a target braking demand, where 0.2g of regenerative braking (i.e. the 
Although not specifically addressed in Applicant’s “REMARKS” on, filed June 9th, 2021, the amendments overcome all claim interpretation under 35 U.S.C. 112(f), except for the active hydraulic booster (AHB) … in claim 18.
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without active hydraulic booster (AHB) … in claim 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification interpretations of the structure is as follows:
In Fig. 2 of the drawings, active hydraulic booster (AHB) (element 60) (per paragraph [0050]) contains at least one sub-element that is labelled as a “processor”.  A processor has known structure in the art, so structure is given to the higher-level element mentioned above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0043896; hereinafter Lee; already of record), in view of Zhao et al. (US 2018/0334038; hereinafter Zhao; already of record), further in view of Ullrich et al. (US 2013/0211685; hereinafter Ullrich), and still further in view of Lubbers et al. (US 2008/0100129; hereinafter Lubbers; already of record).
Regarding Claim 1, Lee discloses: 
A method for inertia drive control with torque sharing of an eco-friendly vehicle, (paragraph [0052], lines 1-2 and 4-6: The vehicle is powered by a hybrid engine or is electric (i.e. “eco-friendly”) the method comprising steps of:
when an event, in which the eco-friendly vehicle being decelerated with the inertia 5drive control is detected, calculating, by a controller, a distance variable and a speed variable according to the event; (para. [0332], lines 1 through [0336], line 6: At a point that a driver steps off of an accelerator pedal (the deceleration event), a processor determines a distance to brake the vehicle based on a distance between the vehicle and a stop target (the distance variable) and a current and targeted 
calculating, by the controller, a deceleration torque, which is required for an inertia drive of the eco-friendly vehicle, by … a motor torque … (para. [0044]: Regenerative braking utilizes a motor to act as a generator, which absorbs kinetic energy to slow down/decelerate the vehicle. Fig. 10, element 1010: Applied Motor Regenerative Braking is depicted as a degree of braking torque.  Para. [0339], lines 1-7: The amount of regenerative braking/motor torque (or degree of braking torque (Fig. 10)) is calculated for a determined start time/point, end time, and end point (i.e. an inertia drive profile).)
performing, by the controller, inertia drive … control in which the deceleration is performed without driver intervention with motor control through the motor torque … (para. [0253]: lines 4-16; and para. [0256], lines 1-9: Regenerative braking/motor torque (or degree of braking torque (Fig. 10)) is performed according to a determined start time/point, end time, and end point (i.e. an inertia drive profile).  Fig. 12B and para. [0346]: line 1 through [0349], line 6: Regenerative braking is performed for an unmanned autonomous vehicle, which requires automatically performing the action.)
… the step of calculating the deceleration torque … (para. [0044]: Regenerative braking utilizes a motor to act as a generator, which absorbs kinetic energy to slow down/decelerate the vehicle. Fig. 10, element 1010: Applied Motor Regenerative Braking is depicted as a degree of braking torque.  Para. [0339], lines 1-7: The amount of regenerative braking/motor torque (or degree of braking torque (Fig. 10)) is calculated for a determined start time/point, end time, and end point (i.e. an inertia drive profile).)
		when the deceleration torque is distributed …  (para. [0253]: lines 4-16; and para. [0256], lines 1-9: Regenerative braking/motor torque (or degree of braking torque (Fig. 10)) is performed according to a determined start time/point, end time, and end point (i.e. an inertia drive profile).)  
… the motor torque (para. [0044]) … the deceleration torque … (Fig. 10, element 1010)
…
Lee does not disclose: 
 … by dividing into a motor torque and a hydraulic braking torque; and
 … cooperative control … performed without driver intervention with … hydraulic braking control through the hydraulic braking torque. 
	wherein the step of calculating the deceleration torque includes:
		when the deceleration torque is distributed, determining a maximum value of the motor torque by a motor status: and 
calculating the motor torque as an actual motor deceleration torque which is an intersection area by mapping the deceleration torque and an available motor deceleration torque, and 
wherein the available motor deceleration torque is determined by a chargeable motor torque for each vehicle speed.
Zhao, in the same field of endeavor, teaches: … 
calculating, by the controller, a deceleration torque, which is required for an inertia drive of the eco-friendly vehicle, (Fig. 1, element 50 (PCU); and para. [0023], lines 1-12: A PCU controls wheel torque or charges a battery.  Para. [0035], lines 1-5: A brake torque profile is calculated during a braking event (i.e. inertia drive control).) by dividing into a motor torque and a hydraulic braking torque; (para. and
performing, by the controller, inertia drive cooperative control (para. [0052]], lines 1-8: A controller performs inertia drive control (i.e. effectuate braking of the vehicle), and the control can be performed by any controller (para. [0054], lines 1-5), which includes the PCU.  Para. [0032], lines 14-18: Inertia drive control is cooperative.) in which the deceleration is performed without driver intervention (para. [0032], lines 1-4; and para. [0033], lines 1-6: Friction and regenerative braking (deceleration) can both be activated autonomously without driver initiation.) with motor control through the motor torque and hydraulic braking control through the hydraulic braking torque. (para. [0032], lines 1-4 and 14-18: The described regenerative braking is equivalent to motor torque, and the described conventional friction brakes are equivalent to hydraulic braking torque.  Para. [0035], lines 1-5: The braking is disclosed as being based on a “torque profile”.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of the event of deceleration by inertia drive control, the calculating, by a controller, a distance variable and a speed variable according to the event, the calculating, by the controller, a deceleration torque, which is required for an inertia drive of the eco-friendly vehicle, by dividing into a motor torque, and the performing, by the controller, inertia drive … control in which the deceleration is performed without driver intervention with motor control through the motor torque of Lee with the dividing into a motor torque and a hydraulic braking torque, the inertia drive cooperative control, and the hydraulic braking control through the hydraulic braking torque of Zhao for the benefit of safely and effectively slowing or stopping a vehicle while also maximizing the amount of regenerative braking during cooperative braking, improving recaptured braking energy (i.e. more efficient braking when friction is required). (Zhao: para. [0001], lines 1-7; para. [0032], lines 14-18; and para. [0040], lines 1-9: It is sometimes required to implement friction/hydraulic 
Lee in view of Zhao does not disclose: 
wherein the step of calculating the deceleration torque includes:
		when the deceleration torque is distributed, determining a maximum value of the motor torque by a motor status: and 
calculating the motor torque as an actual motor deceleration torque which is an intersection area by mapping the deceleration torque and an available motor deceleration torque, and 
wherein the available motor deceleration torque is determined by a chargeable motor torque for each vehicle speed.
Ullrich, in the same field of endeavor, teaches:
wherein the step of calculating the deceleration torque (Fig. 3; and para. [0062]-[0064]: The amount of available motor deceleration torque is determined relative to vehicle speed.) includes:
	when the deceleration torque is distributed, (para. [0060]: When actual braking is applied due to a braking demand, available generator braking torque is determined.) determining a maximum value of the motor torque by a motor status: (Fig. 3, Tq_rcap; para. [0064]; and para. [0067]: The motor status is whether the vehicle is moving or stationary and also the speed that the motor is currently supporting at the time of a braking demand.  The maximum value of available motor torque (Tq_rcap) is determined based upon a current speed of the vehicle and a maximum capacity of the generator.) and 
…
wherein the available motor deceleration torque is determined (Fig. 3, Tq_rcap; para. [0064]; and para. [0067]: The maximum value of available motor torque (Tq_rcap) is determined based upon a current speed of the vehicle.) by a chargeable motor torque for each vehicle speed. (Para. [0004]; and para. [0012], lines 1-4: The available generator braking torque of the motor is also a maximum chargeable motor torque at each speed, since the motor acting as a generator charges a battery with the converted energy.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor torque, the calculating the deceleration torque, and the deceleration torque is distributed of Lee in view of Zhao with the determining a maximum value of the motor torque by a motor status, and the available motor deceleration torque is determined by a chargeable motor torque for each vehicle speed of Ullrich for the benefit of energy-savings and protection of the environment by optimizing energy regeneration from regenerative braking torque and for the benefit of increased driver comfort (Ullrich: para. [0032]), where the individual methods of Ullrich, such as the ones mentioned above, are steps within an overall method that, as a whole, help to achieve the above mentioned benefits.
Lee, in view of Zhao, in further view of Ullrich does not disclose: 
…
calculating the motor torque as an actual motor deceleration torque which is an intersection area by mapping the deceleration torque and an available motor deceleration torque, and
	…
Lubbers, in the same field of endeavor, teaches:
…
calculating the motor torque as an actual motor deceleration torque which is an intersection area by mapping the deceleration torque and an available motor deceleration torque, and (Under the broadest reasonable interpretation, “an actual motor deceleration torque which is an intersection area mapping the deceleration torque and an available motor deceleration torque” is the amount of motor deceleration torque required to be applied in combination with an applied friction braking in order to fully meet a braking demand (i.e. a deceleration torque).  Para. [0040], lines 7-9; para. [0041], lines 11-21; and para. [0046], lines 1-4: Demand torque (the required deceleration torque) is compared to (mapped against) the available regenerative braking torque to determine if regenerative braking torque alone can meet the demand.  Fig. 2, elements 101, 103, 104, 105, and 108:  Total motor torque/actual vehicle deceleration (torque) (element 108) is calculated from blending available motor deceleration torque (up to 0.2g (Fig. 3)) (element 104) with deceleration torque (friction braking, element 105) based on a braking demand (element 103) (i.e. the deceleration torque).  Fig. 3: The actual motor deceleration ranges from 0.0g to 0.2g when friction braking is zero and the braking demand ranges from 0.0g to 0.2g (i.e. in the absence of any friction braking, the intersection area is simply the regenerative braking itself).  When above 0.2g of braking demand, the intersection area is 0.2g of regenerative braking (i.e. the maximum available).  In this case, the regenerative braking is mapped along with an amount of friction braking in consideration of a target braking demand, where 0.2g of regenerative braking (i.e. the maximum available regenerative braking as the intersection area) plus the amount of friction braking meets the total braking demand.)
…
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor torque, and the deceleration torque of Lee, in calculating the motor torque as an actual motor deceleration torque which is an intersection area by mapping the deceleration torque and an available motor deceleration torque of Lubbers for the benefit of smooth deceleration (i.e. driver comfort) while simultaneously accomplishing maximum energy recovery during a braking situation where friction braking is required to supplement regenerative braking. (Lubbers: para. [0006], lines 7-11; and para. [0016], lines 1-11: Determining the maximum amount of deceleration torque available (i.e. maximum recoverable energy) along with the amount needed (i.e. a result of mapping an intersection area) to meet a braking demand (“deceleration torque”) allows the cooperative braking system to give preference to regenerative braking and minimize friction braking, reducing lost energy and providing a corresponding degree of torque blending in order to achieve a smooth deceleration experience.)
Regarding claim 2, Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers discloses:  
The method of claim 1, wherein the distance variable and the speed 15variable are calculated according to an inertia drive target profile of the eco-friendly vehicle. (Lee: para. [0248], [0249], and [0286]: The processor is aware of vehicle speed information (the speed variable), and the amount of regenerative braking is determined continuously and dynamically until a target stop point is reached (para. [0256]), requiring vehicle speed to be continuously observed and predicted.  A distance variable is set as a distance between a start point and a stop point, and a vehicle speed variable is known throughout the distance since it is necessary to know for calculating the braking amount required in order to achieve a stop (i.e. that the speed will reach a target of zero) at the target location (end point).  Para. [0253], lines 7-16: A determination is made for start and end times of braking with relative or absolute locations (the distance variable) associated with the start and end times and the degree of braking required over the distance, which is an inertia braking control profile.  Therefore, a distance and 
Regarding claim 3, Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers discloses:
The method of claim 2, wherein the distance variable includes a start position, a conversion position, and a target position, (Lee: para. [0253], lines 4-16: Start and end location are determined for the distance variable.  Para. [0256]: The degree of regenerative braking is adaptable between the start location and the end location and is capable of being performed selectively, forming a braking profile (i.e. Fig. 11 configuration).  Fig. 11: Three distinct positions are indicated within the braking profile: Accelerator pedal release 1105 (start position), the transition to active regenerative braking at future location 1110 (conversion position), and ending location 1102 (target position).) and
wherein the start position, the conversion position, and the target position are set in a time-series manner. (Lee: para. [0334]: A regenerative braking time and a regenerative braking start point/position are determined simultaneously. Para [0339], lines 1-2: A determination for an end time and an end point can also be made, indicating that positions of changed braking behavior (start, conversion, and target) are laid in the context of time.  Para. [0336], lines 4-6: The processor is aware of the relationship between distance, speed, and time.)
Regarding claim 4, Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers discloses:
The method of claim 2, wherein the speed variable includes a current vehicle speed, an estimated vehicle speed, an estimated vehicle speed, and a target vehicle speed, (Lee: para. [0248], [0249], and [0286]: The processor is aware of vehicle speed information (the speed variable), and the amount of regenerative braking is determined continuously and dynamically until a target stop point is reached (para. [0256]), requiring vehicle speed to be continuously observed and predicted. Therefore, at 
wherein the current vehicle speed is a vehicle speed at a point of time when the eco-friendly vehicle passes the start position of the distance variable, the estimated vehicle speed is a vehicle speed estimated at the conversion position of the distance variable when DB1/ 103116886.129an inertia drive is performed according to the inertia drive target profile at the start position, and the target vehicle speed is a vehicle speed at a point of time when the eco-friendly vehicle reaches the target position of the distance variable. (Lee: Fig. 11: At start position 1105 (accelerator pedal release), conversion position (1110), and target position 1102, an associated speed variable must be known for each location in order to determine and adhere to a profile for the amount of regenerative braking to apply at and between each location (para. [0248], [0249], and [0286]).)
Regarding claim 10, Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers discloses:
The method of claim 1, wherein the actual motor deceleration torque is a 25minimum value of the available motor deceleration torque. (Lubbers: Fig. 3; and para. [0046], lines 1-10: The bolded vertical line segment ending at point (A) depicts a controlled amount of regenerative braking being applied (a minimum value of the available motor deceleration torque) to meet braking demand values (“deceleration torque” in claim 9) (the horizontal lines in Fig. 3) from 0.0g up to the maximum available torque of 0.2g. Para. [0052], lines 1-21:  A calculation of actual regenerative torque to be applied (a minimum value of the available motor deceleration torque) supports a case when the regenerative braking torque meets the demand (determining the intersection area).)

Regarding claim 11, Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers discloses:
The method of claim 1, wherein an area outside the intersection area of DB1/ 103116886.130the deceleration torque is a braking hydraulic pressure, (Lubbers: para. [0041], lines 11-21; and para. [0050], lines 1-7: Demand torque (deceleration torque) exceeds the limits of the available regenerative torque (leaving an area on uncompensated demand torque outside of the intersection of these values), so pressure is applied to the wheel brakes to meet the additional demand for braking.) and the braking hydraulic pressure is calculated as the hydraulic braking torque. (Lubbers: para. [0055], lines 1-9; and para. [0057], lines 1-3: Hydraulic torque and pressure are mathematically interchangeable through a conversion function.)
The same motivation as described in claim 1 above for combining Lee, Zhao, and Ullrich with Lubbers applies to claim 11, with the additional rationale that applying supplemental hydraulic braking may be necessary to accomplish the previously established goal of meeting braking demand while maximizing regenerative braking for situations where regenerative braking is not able to provide sufficient braking torque to meet the demand without supplement (para. [0050], 1-7).
Regarding claim 18, Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers discloses: 
The method of claim 1, wherein the controller includes a hybrid control unit (HCU) (Lee: para. [0168], [0175], and [0176]; Fig. 7; and Fig. 8B: element 170 (Controller) in conjunction with element 610  in conjunction with a GPS (Lee: para. 0152], lines 1-5; and Fig. 7, element 420 (Location Information Unit): Element 420 includes a GPS module and is shown to be interconnected with an overall vehicle controller 170 (acting as an ECU, HCU, etc.).) and a battery management system (BMS), (Zhao: para. [0014]; para. [0023], lines 1-2 and 10-12; para. [0029], lines 6-10; and Fig. 1: Element 56 (Power Electronics) manages battery storage to element 20 (Battery) as controlled by element 50 (PCU) (also an HCU), which interfaces with element 16 (transmission or hybrid transmission). ) and the HCU is in conjunction with a motor control unit (MCU) configured to control a motor (Zhao: para. [0014], lines 9-11; para. [0023], lines 1-2; para. [0026], lines 7-9; and Fig. 1, element 50 (PCU): Element 50 serves as a motor control unit (MCU), controlling element 18 (M/G or motor/generator).) and 10an active hydraulic booster (AHB) configured to control a braking system. (Zhao: para. [0032], lines 1-6: A hydraulic braking system is controlled in cooperation with a regenerative braking system for an electric vehicle (para. [0014], lines 9-11).  A hydraulic braking system for an electric vehicle is equivalent to an active hydraulic booster.  Also, information regarding regenerative braking originates at the HCU (Fig. 1, element 50 (PCU); para. [0024]: lines 8-12; and para. [0025]: lines 16-18), so the HCU is in conjunction with the hydraulic brake system/AHB.)
The same motivation as described in claim 1 above for combining Lee with Zhao applies to claim 18, with the additional rationale that the apparatus taught by Zhao facilitates the cooperative control functions in order to achieve the same benefits as mentioned in claim 1.
Claims 5-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers, as applied to claims 1-4, 10-11, and 18 above, and yet still further in view of Komiyama et al. (US 2005/0189894; hereinafter Komiyama; already of record).
claim 5, Lee in view of Zhao discloses:
The method of claim 1, wherein the deceleration torque is determined (Lee: Fig. 10, element 1010: The degree of regenerative braking (deceleration) is depicted in terms of a quantity of torque, so deceleration torque had been determined.) … deceleration energy of the eco-friendly vehicle, (Lee: para. [0253], lines 11-16: The degree of regenerative braking (deceleration) is expressed in terms of converted kinetic energy and stored energy.)
wherein the deceleration energy (Lee: para. [0253], lines 11-16) is a magnitude of the deceleration generated between application of the inertia drive target profile of the eco-friendly vehicle and non-application of the inertia drive target profile of the eco-friendly vehicle. (Lee: Para. [0253]: lines 4-16; and para. [0256], lines 1-13: Considering that a construction of a profile occurs and is selected out of many possibilities (exhibited by Fig. 11, Fig. 12B, Fig. 15, and Fig. 19A) and that the application of degree of braking across the distance variable is configurable, coasting by inertia only (Fig. 15) (equivalent to non-application) is effectively compared to profiles involving inertia drive control (Fig. 11, Fig. 19A) (equivalent to application).  The amount of regenerative braking required for the selected profile represents a known difference (i.e. a magnitude of deceleration energy) that is required to modify coasting only in order to meet targets when regeneration is be deemed appropriate in lieu of coasting (para. [0256], lines 9-13).)
Lee in view of Zhao does not disclose:
… wherein the deceleration torque is determined from deceleration energy of the eco-friendly vehicle, …
Komiyama, in the same field of endeavor, teaches:
… wherein the deceleration torque is determined from deceleration energy of the eco-friendly vehicle, … (para. [0047], lines 1-10 and 18-26: There is a mathematical relationship between power and 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination of the magnitude of the deceleration generated between application of the inertia drive target profile of the eco-friendly vehicle and non- application of the inertia drive target profile of Lee in view of Zhao with the deceleration torque is determined from deceleration energy of Komiyama for the benefit of preventing degraded driving performance and driver discomfort by avoiding abrupt changes in engine rotation speed by not exceeding power limitations of an electric power storage device (battery) (Komiyama: para. [0005], line 1 through [0006], line 5). 
Regarding claim 6, Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers, yet still further in view of Komiyama discloses:
The method of claim 5, wherein a conversion between the deceleration torque and the deceleration energy is performed by deceleration power. (Komiyama: para. [0047], lines 1-10 and 18-26; para. [0070], lines 4-5; and para. [0073], lines 1-3: The mathematical relationships between power, energy, and torque are taught.)
The same motivation as described in claim 5 above for combining Komiyama with Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers applies to claim 6.
Regarding claim 7, Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers, yet still further in view of Komiyama discloses:
The method of claim 6, wherein the deceleration power is calculated by 15dividing an entire section of the deceleration energy by unit time. (Komiyama: para. [0047], lines 1-10 and 18-26; para. [0070], lines 4-5; and para. [0073], lines 1-3: The mathematical relationships between power, energy, and torque are taught, and power is determined by dividing energy by time, which is demonstrated by 
The same motivation as described in claim 5 above for combining Komiyama with Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers applies to claim 7.
Regarding claim 19, Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers, yet still further in view of Komiyama discloses: 
The method of claim 18, wherein the HCU (Zhao: Fig. 1, element 50 (PCU) acts as a hybrid control unit (HCU), because it facilitates battery charging (para. [0023], lines 1-12) and is utilized for the cooperative torque distribution (para. [0046]: 1-7, [0052], lines 1-8; and para. [0054]: 1-5). & Lubbers: Fig. 1, element 49 (PCM): The PCM, in cooperation with element 26 (HCU) and element 27 (ECU) & Komiyama: (para. [0023]; Fig. 1: element 9 (Main Controller) is an HCU (para. [0029], lines 1-3).) includes:
a vehicle deceleration energy (Lee: para. [0044]: Regenerative braking utilizes a motor to act as a generator, which absorbs kinetic energy to slow down/decelerate the vehicle.) algorithm performed to calculate deceleration energy of the eco-friendly vehicle (Komiyama: Fig. 1, element 9 (Main Controller) is a vehicle deceleration energy calculator.  Para. [0028], lines 1-5; and para. [0048], lines 10-17: A regenerated energy amount is determined from a regenerated power profile and ultimately commanded as a torque value (para. [0029], lines 1-3). Regeneration energy and torque are mathematically determined when power is known (regenerated power profile) (para. [0060], lines 5-9, and para. [0073], lines 1-3).) for the deceleration torque; (Lee: Fig. 10, element 1010: Applied Motor Regenerative Braking is depicted as a degree of braking torque.)
an available motor deceleration energy algorithm performed to calculate (Lubbers: Fig. 1, element 49 (PCM): The PCM, in cooperation with element 26 (HCU) and element 27 (ECU), is an the motor torque; (Lee: para. [0032], lines 1-4 and 14-18: The described regenerative braking is equivalent to motor torque. Para. [0035], lines 1-5: The braking is disclosed as being based on a “torque profile”.) and
a hydraulic braking torque algorithm performed to calculate (Lubbers: Fig. 1, element 27 (ECU): The ECU, in cooperation with element 26 (HCU) and element 49 (PCM), is a hydraulic braking torque calculator, which calculates the supplemental hydraulic braking torque to be applied based upon the actual regenerative braking torque or braking energy to be applied (para. [0041], lines 1-8 and 17-22).) the hydraulic braking torque. (Lee: para. [0032], lines 1-4 and 14-18: The described conventional friction brakes are equivalent to hydraulic braking torque.  Para. [0035], lines 1-5: The braking is disclosed as being based on a “torque profile”.)
The same motivations as described in claims 1, 5, and 11 above for combining Lee, Zhao, Ullrich, Lubbers, and Komiyama apply to claim 19, with the additional rationale that the apparatuses taught by Zhao, Lubbers, and Komiyama facilitate the cooperative control functions in order to achieve the same benefits as mentioned in claims 1, 5, and 11.
Regarding claim 20, Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers, yet still further in further view of Komiyama discloses:
The method of claim 19, wherein the available motor deceleration energy algorithm (Lubbers: para. [0041], lines 1-8 and 17-22; and para. [0045], lines 5-8) includes:
an available motor deceleration energy algorithm performed to calculate an available motor deceleration torque; (Lubbers: Fig. 1, element 49 (PCM): The PCM, in cooperation with element 26 (HCU) and element 27 (ECU), is an available motor deceleration energy calculator, which calculates the 
a motor deceleration torque algorithm performed to calculate an intersection area 25by mapping the available motor deceleration torque with the deceleration torque; (Lubbers: Fig. 1, element 49 (PCM): The PCM, in cooperation with element 26 (HCU) and element 27 (ECU), is an available motor deceleration energy calculator, which calculates the actual regenerative braking torque or braking energy to be applied, up to a maximum available amount (the available motor deceleration torque) (para. [0041], lines 1-8 and 17-22; and para. [0045], lines 5-8).  Para. [0047], lines 1-7: The available motor deceleration torque is mapped against a demanded braking torque (the deceleration torque).  Fig. 3; and para. [0046], lines 1-10: The bolded vertical line segment ending at point (A) depicts a controlled amount of regenerative braking being applied (a minimum value of the available motor deceleration torque) to meet braking demand values (“deceleration torque” in claim 9) (the horizontal lines in Fig. 3) from 0.0g up to the maximum available torque of 0.2g. Para. [0052], lines 1-21:  A calculation of actual regenerative torque to be applied (a minimum value of the available motor deceleration torque) supports a case when the regenerative braking torque meets the demand (determining the intersection area).)
 a motor torque algorithm performed to calculate the motor torque using the intersection area as the actual motor deceleration torque. (Lubbers: Lubbers: Fig. 1, element 49 (PCM): The PCM, in cooperation with element 26 (HCU) and element 27 (ECU), is an available motor deceleration energy calculator, which calculates the actual regenerative braking torque or braking energy to be applied, up to a maximum available amount (the available motor deceleration torque) (para. [0041], lines 1-8 and 17-22; and para. [0045], lines 5-8).  Para. [0047], lines 1-7: The available motor deceleration torque is mapped against a demanded braking torque (the deceleration torque).  Fig. 3; and para. [0046], lines 1-10: The bolded vertical line segment ending at point (A) depicts a controlled amount of regenerative 
The same motivation as described in claim 1 above for combining Lee, Zhao, and Ullrich with Lubbers applies to claim 20, with the additional rationale that the algorithms performed by the apparatus taught by Lubbers facilitates the calculations required in order to achieve the same benefits as mentioned in claim 1.
Claims 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers, as applied to claims 1-4, 10-11, and 18 above, and further in view of Koyama et al. (US 2012/0319465; hereinafter Koyama; already of record).
Regarding claim 12, Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers discloses:
The method of claim 1, further comprising, while performing the inertia drive cooperative control, … (Zhao: para. [0032], lines 14-18: Inertia drive control is cooperative.)
The same motivation as described in claim 1 above for combining Lee with Zhao applies to claim 12.
Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers does not disclose:
…
while performing the inertia drive cooperative control, detecting an inertia drive cooperative control termination condition as a target position arrival condition in which the inertia drive cooperative control is terminated and as a release condition in which the inertia drive cooperative control is interrupted.
Koyama, in the same field of endeavor, teaches:
… 
while performing the inertia drive cooperative control, (para. [0102], lines 25-28) detecting an inertia drive cooperative control termination condition as a target position arrival condition in which the inertia drive cooperative control is terminated and as a release condition in which the inertia drive cooperative control is interrupted. (para. [0124], lines 1-11 and 22-25:  The initiation of ABS control acts as a release condition to interrupt normal braking operation by reducing the amount of regenerative braking used in cooperative braking control.  Fig. 56: The "Command Value of Regenerative Braking Force" is eventually reduced to zero, contrary to normal cooperative braking operation (para. [0102], lines 25-28), indicating an interrupt of inertia drive cooperative control in the form of terminating the cooperative control.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, and the performing the inertia drive cooperative control of Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers with the detecting an inertia drive cooperative control termination condition as a target position arrival condition in which the inertia drive cooperative control is terminated and as a release condition in which the inertia drive cooperative control is interrupted of Koyama for the benefit of improved brake feel/driving experience by quickly and stably responding to an abnormal situation during braking, involving an abrupt wheel lock and the ABS (anti-lock brake system) interrupting cooperative braking control. (Koyama: para. [0003]; para. [0082], lines 4-14; and para. [0117], lines 19-22: The invention is directed to improving braking feel while the vehicle is under cooperative control of a frictional braking system and a regenerative braking system, and it provides countermeasures (i.e. 
Regarding claim 13, Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers, yet still further in view of Koyama discloses:
The method of claim 12, wherein, when at least one condition of a wheel lock occurrence, an anti-lock brake system (ABS) operation, and a brake manipulation is satisfied, the release condition interrupts the inertia drive cooperative control. (Koyama: para. [0124], lines 1-11 and 22-25; and Fig. 56: Cooperative braking control is interrupted (i.e. regenerative braking reduced and/or eventually reduced to zero) in response to activation of ABS (the release condition), which occurs due to a brake manipulation and a wheel lock (para. [0082], lines 4-14).)
The same motivation as described in claim 12 above for combining Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers with Koyama applies to claim 13.
Regarding claim 14, Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers, yet still further in view of Koyama discloses:
The method of claim 13, wherein the wheel lock occurrence and the ABS 15operation include an inertia drive critical condition, (Koyama: para. [0124], lines 1-11 and 22-25: ABS operation interrupts inertia drive cooperative control due to wheel lock, and low friction wheel slip is the critical condition associated with the interrupt.) and
the brake manipulation includes an inertia drive subsequent priority release condition. (Koyama: para. [0082], lines 7-9: Brake manipulation is associated with the ABS interrupt of the inertia drive caused by low friction wheel slip (a priority release condition) (para. [0124]: lines 1-11 and 22-25).)
The same motivation as described in claim 12 above for combining Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers with Koyama applies to claim 14.
claim 16, Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers, yet still further in view of Koyama discloses:
The method of claim 14, wherein the inertia drive cooperative control is 25interrupted by control of the brake manipulation, (Koyama: para. [0082], lines 7-9: Brake manipulation is associated with the ABS interrupt of the inertia drive caused by low friction wheel slip (a priority release condition) (para. [0124]: lines 1-11 and 22-25).) which is performed by applying a rate output of a slope to the motor torque, in the inertia drive subsequent priority release condition. (Koyama: Fig. 56: The "Command Value of Regenerative Braking Force" is eventually reduced to zero by sloping off from a value greater than zero.)
The same motivation as described in claim 12 above for combining Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers with Koyama applies to claim 16.
Regarding claim 17, Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers, yet still further in view of Koyama discloses:
The method of claim 12, wherein, in the release condition, vehicle driving is controlled by at least one of control when braking starts according to manipulation of a brake pedal, (Koyama: para. [0082], lines 4-14; para. [0123], lines 1-11; and para. [0124], lines 1-11 and 22-25: Brake pedal manipulation initiates the release condition (ABS interrupt).  When the inertia drive control is interrupted by ABS, a modified control (less regenerative braking) is executed (i.e. vehicle driving is controlled via modifications to deceleration).) control when regenerative braking is limited, and control when the braking 5is off according to a release of the manipulation of the brake pedal.
The same motivation as described in claim 12 above for combining Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers with Koyama applies to claim 17.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers, yet still further in view of Koyama, as applied to claims 12-14 and 16-17 above, and yet still further in view of Lee et al. (US 2018/0056791; hereinafter Lee_2).
Regarding claim 15, Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers, yet still further in view of Koyama discloses:
The method of claim 14, wherein the inertia drive cooperative control is 20interrupted by control of the wheel lock occurrence or the ABS operation, … in the inertia drive critical condition. (Koyama: para. [0124], lines 1-11 and 22-25: ABS operation interrupts inertia drive cooperative control due to wheel lock, and low friction wheel slip is the critical condition associated with the interrupt.)
The same motivation as described in claim 12 above for combining Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers with Koyama applies to claim 15.
Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers, yet still further in view of Koyama does not disclose:
… the inertia drive cooperative control is 20interrupted by control of the wheel lock occurrence or the ABS operation, which is performed by applying a step output of 0 (zero) to the motor torque, in the inertia drive critical condition.
Lee_2, in the same field of endeavor, teaches:
… wherein the inertia drive … control is 20interrupted by control of the wheel lock occurrence or the ABS operation, which is performed by applying a step output of 0 (zero) to the motor torque … (para. [0047], lines 1-6: During a coast involving regenerative braking (inertia drive control), ABS interrupts the control by reducing the torque to “zero”, which is equivalent to producing a step output for motor torque, where the output drops from a non-zero value to zero.) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 14, and the inertia drive cooperative control is 20interrupted by control of the wheel lock occurrence or the ABS operation … in the in the inertia drive critical condition of Lee, in view of Zhao, further in view of Ullrich, still further in view of Lubbers, yet still further in view of Koyama with the performed by applying a step output of 0 (zero) to the motor torque of Lee_2 for the benefit of increased stability for a vehicle when ABS braking starts. (Lee_2: para. [0047], lines 1-6)
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Crombez et al. (US 2005/0200197) teaches a maximum available braking torque gradually blended out from a maximum to zero based on vehicle speed.  
Gray, JR. et al. (US 2011/0071716) teaches a threshold based relationship between vehicle speed and the usage of stored energy towards the operation of an engine.
Gray, JR. et al. (US 2014/0200754) teaches a threshold based relationship between vehicle speed and the usage of stored energy towards the operation of an engine.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/M.B./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        7/1/2021